2/9/2021        Case: 1:20-cv-06316 Document #: 49-14
                                         Whistleblower    Filed:| Office
                                                       Protection 03/05/21       Page
                                                                         of Inspector    1 of 5 PageID #:994
                                                                                      General

      Official website of the Department of Homeland Security




           Consistent with CDC guidance, most Office of Inspector General employees are currently serving the
           American people remotely. We are determined to keep interruptions to our operations to a
           minimum, and we appreciate your patience during this time.

           Information and guidance about COVID-19 is available at coronavirus.gov.




  Whistleblower Protection                                               EXHIBIT 10

  DHS employees, contractors, subcontractors, and grantees perform an important service by reporting what
  they reasonably believe to be evidence of wrongdoing, and the law protects them from threatened or actual
  reprisal for doing so. The OIG’s Whistleblower Protection program carries out a number of key functions,
  including:

           Through the work of the DHS Whistleblower Protection Coordinator, educating DHS employees and
           managers about prohibitions against retaliation against employees who have made or are contemplating
           making a protected disclosure, and about the remedies that may be available for employees retaliated
           against for protected disclosures;
           Ensuring that the OIG is promptly and thoroughly reviewing complaints of whistleblower retaliation
           that it receives, and that it is responding to whistleblowers in a timely fashion; and

           Coordinating with the U.S. Office of Special Counsel, other agencies, and non-governmental
           organizations on relevant matters.

  The information and linked materials accessible from this page are intended to serve as educational tools
  for DHS employees and supervisors about whistleblower protections.

  WHO IS A WHISTLEBLOWER?

  May be an employee, former employee, applicant, or contractor who discloses information that she/he
  reasonably believes is evidence of:

           Violation of any law, rule or regulation;
           Gross mismanagement;
           Gross waste of funds;
           Abuse of authority;
           Substantial and specific danger to public health or safety.
  HOW TO FILE AN UNCLASSIFIED REPORT OR COMPLAINT OF RETALIATION


https://www.oig.dhs.gov/whistleblower-protection                                                                1/5
2/9/2021        Case: 1:20-cv-06316 Document #: 49-14
                                         Whistleblower    Filed:| Office
                                                       Protection 03/05/21       Page
                                                                         of Inspector    2 of 5 PageID #:995
                                                                                      General

  To file an unclassified complaint with the OIG, please submit the complaint through the OIG
  Hotline.
                                                            EXHIBIT 10
  HOW TO FILE A CLASSIFED REPORT OR COMPLAINT OF RETALIATION

  Disclosing Classified Information:

  A disclosure of waste, fraud, or abuse that includes classified information is not a protected disclosure
  under the whistleblower laws unless the disclosure is made in accordance with the law and rules that govern
  the proper handling and transmission of classified information. For example, you are not protected when
  disclosing classified information to an unauthorized recipient, even if you reasonably believe the
  information is evidence of waste, fraud, or abuse.

  You can make protected disclosure of classified information to the DHS OIG, but the information may
  NOT be sent using the DHS OIG’s unclassified hotline. You may submit complaints involving classified
  information using the following Joint Worldwide Intelligence Communications System (JWICS) E-mail:
  DHSOIGHotline@DHS.IC.GOV. This email address is not live and will not work from unclassified
  systems. If you are unable to send an email to the above account or need more information on how to
  properly provide classified information to the DHS OIG, please contact the DHS OIG’s hotline at 1-800-
  323-8603 (unsecured line/toll free)/TTY: 1-844-889-4357 (unsecured line/toll free).

  Additionally, section 8H of the Inspector General Act sets forth a detailed process for employees in the
  Intelligence Community who intend to provide classified information to Congress. Prior to initiating a
  report of classified information under section 8H of the Inspector General Act, employees should carefully
  review the Inspector General Act’s provisions and may contact the DHS OIG Whistleblower Protection
  Coordinator for further information.

  EMPLOYEES’ RIGHTS

  If an adverse personnel action has been taken, or threatened against you, in reprisal for making a disclosure
  of wrongdoing within your DHS agency, to the OIG, or elsewhere, you may submit a complaint to the OIG
  Hotline or the U.S. Office of Special Counsel. If you submit a complaint to the OIG, we will review the
  allegation to make a determination about whether DHS OIG will investigate the matter or refer the
  complaint to the suitable agency.

  In certain instances, an employee who has experienced retaliation because of a protected communication
  may file an appeal directly with the Merit Systems Protection Board (MSPB). Personnel actions that are
  directly appealable to the MSPB include adverse actions, retirement appeals, performance-based removals
  or reductions in grade, denials of within-grade salary increases, reduction-in-force actions, and denials of
  restoration of employment rights.

  PROTECTION FOR EMPLOYEES WITH ACCESS TO CLASSIFIED INFORMATION

  Presidential Policy Directive-19 (PPD-19),“Protecting Whistleblowers with Access to Classified
  Information,” requires DHS and other Federal agencies to establish a review process that enables an

https://www.oig.dhs.gov/whistleblower-protection                                                                  2/5
2/9/2021        Case: 1:20-cv-06316 Document #: 49-14
                                         Whistleblower    Filed:| Office
                                                       Protection 03/05/21       Page
                                                                         of Inspector    3 of 5 PageID #:996
                                                                                      General

  employee to appeal an action affecting the employee’s eligibility for access to classified information, if the
  employee believes the action was taken in reprisal for a protected disclosure of fraud, waste, and abuse. As
  part of the process, the employee may request the OIG to review the alleged reprisal.
                                                                                                 EXHIBIT 10
  WHISTLEBLOWER PROTECTION FOR GOVERNMENT CONTRACTORS,
  SUBCONTRACTORS, PERSONAL SERVICES CONTRACTORS, GRANTEES, and
  SUBGRANTEES

  Section 828 of the National Defense Authorization Act for Fiscal Year 2013 extended whistleblower
  protections to employees of government contractors, subcontractors, and grant recipients as part of a 4
  year pilot program. Information about the program can be found at (41 U.S.C Section 4712). Under the
  pilot program, these employees were protected from reprisal for coming forward with information that they
  reasonably believe is evidence of gross mismanagement of a Federal contract or grant; a gross waste of
  Federal funds; an abuse of authority relating to a Federal contract or grant; a substantial and specific danger
  to public health or safety; or a violation of law, rule, or regulation related to a Federal contract.

  On December 14, 2016 Congress passed Public Law 114-261, which permanently extends whistleblower
  protections to these employees. The new law also extends the protections to subgrantees and personal
  services contractors working on Federal defense and civilian contracts.

  A contractor employee who reasonably believes that she/he has been subjected to prohibited reprisal may
  submit a complaint through the OIG Hotline.

  More information for DHS contractors, subcontractors, personal services contractors and grantees is
  available here.

  PROTECTION FOR UNIFORMED COAST GUARD MEMBERS

  Protections are available to members of the armed forces under the Military Whistleblower Protection Act
  (MWPA, 10 U.S.C. Section 1034). The MWPA requires uniformed members of the Coast Guard to report
  allegations of retaliation for whistleblowing to the DHS OIG no more than one year after learning of the
  retaliatory personnel action. You may report an allegation of retaliation through the OIG Hotline.

  DHS WHISTLEBLOWER PROTECTION COORDINATOR

  The DHS Whistleblower Protection Coordinator (WPC) is located at the DHS-OIG.

  Contact the WPC at Whistleblowerprotectioncoordinator@oig.dhs.gov if you require Whistleblower
  Protection education, have questions regarding protected disclosures, or want information regarding rights
  and remedies of Whistleblowers.

  To file a Whistleblower complaint with the DHS-OIG, please submit the complaint through the OIG
  Hotline.

  ADDITIONAL RESOURCES

           OSC Poster on Whistleblowing (PDF)
https://www.oig.dhs.gov/whistleblower-protection                                                                   3/5
2/9/2021        Case: 1:20-cv-06316 Document #: 49-14
                                         Whistleblower    Filed:| Office
                                                       Protection 03/05/21       Page
                                                                         of Inspector    4 of 5 PageID #:997
                                                                                      General

           OSC Poster on Whistleblower Retaliation (PDF)
           OSC Poster on Prohibited Personnel Practices (PDF)                EXHIBIT 10


           Where do I go to report wrongdoing?

           Federal civilian employees have many ways to disclose wrongdoing. You may:
                Tell a supervisor or a higher level official in management
                Report the concern to the DHS Office of Inspector General Hotline
                File a complaint with the Office of Special Counsel (OSC)
           Current and former Federal civilian employees and employment applicants may confidentially report to the
           DHS OIG or OSC about any of the following types of wrongdoing:

                Violation of any law, rule, or regulation;
                Gross mismanagement;
                Gross waste of funds;
                Abuse of authority; or
                Substantial and specific danger to public health or safety
           OSC protects Federal civilian employees who make disclosures to OSC or to an OIG. Uniformed members
           of the Coast Guard have protections available to them through the Military Whistleblower Protection Act (10
           U.S.C. Section 1034) and 33 C.F.R. Part 53.



           May I keep my identity confidential?

           Are whistleblowers protected from retaliation?

           Are disclosures to Congress protected?

           What do you do if you believe whistleblower retaliation has taken place?

           What relief is available to an employee who was retaliated against for whistleblowing?

           Is a manager accountable for retaliating against a whistleblower?




https://www.oig.dhs.gov/whistleblower-protection                                                                         4/5
2/9/2021        Case: 1:20-cv-06316 Document #: 49-14
                                         Whistleblower    Filed:| Office
                                                       Protection 03/05/21       Page
                                                                         of Inspector    5 of 5 PageID #:998
                                                                                      General


                                                     EXHIBIT 10




https://www.oig.dhs.gov/whistleblower-protection                                                               5/5
